CCA 20090092. On consideration of the petition for grant of review of the decision of the United States Army Court of Criminal Appeals, and Appellant’s motion to file a supplemental supplement to the petition for grant of review, it is ordered that said motion to file a supplemental supplement to the petition for grant of review is hereby granted, and that said petition is hereby granted on the following issue specified by the Court:
WHETHER AN ARTICLE 134 CLAUSE 1 OR 2 SPECIFICATION THAT FAILS TO EXPRESSLY ALLEGE EITHER POTENTIAL TERMINAL ELEMENT STATES AN OFFENSE UNDER THE SUPREME COURT’S HOLDINGS IN UNITED STATES v. RESENDIZ-PONCE AND RUSSELL v. UNITED STATES, AND THIS COURT’S RECENT OPINIONS IN MEDINA, MILLER, AND JONES.
No briefs will be filed under Rule 25.